Title: To James Madison from William Lee, 29 November 1807
From: Lee, William
To: Madison, James



Sir!
Bordeaux Novr. 29th 1807

I have this moment received a letter from Stephen Cathalan Esqr. our Consul at Marseilles, enclosing the annexed copy of one he recd from the American Consulate at Naples, containing the disagreeable intelligence of the Algerines having declared war against the United States.  I at first doubted the news, as some of our Consuls in the Mediterranean deal a little in the marvellous; but on enquiry I found Capt. Sheffield to be well known among the American Ship Masters now at Bordeaux, one of whom, his Cousin, Wm. Sheffield Junr. sailed in Company with him from Belle Isle (Labrador), about the 25th Septr. last.  With great respect I am, Sir,

Wm. Lee

